HAWKINS, J.
Appellant is charged by indictment with burglary. Upon a plea of guilty his punishment was assessed at confinement in the penitentiary for two years.
Evidence was introduced, part of which consisted of appellant’s confession. Notwithstanding the plea of guilty, a motion for new trial was filed, one ground of which was that the verdict and judgment were not supported by the evidence. Article 566, C. C. P. reads as follows:
“Where a defendant in a case of felony persists in pleading guilty, if the punishment of the offense is not absolutely fixed by law, and beyond the discretion of the jury to graduate in any manner, a jury shall be impaneled to assess the punishment, and evidence submitted to enable them to decide thereupon.”
It is apparent, we think, from a reading of the article just quoted, that the primary purpose of requiring the introduction of evidence under a plea of guilty is to protect both the state and appellant in enabling the jury to intelligently fix the punishment under such plea. We quote from Doans’ Case, 36 Tex. Cr. R. 468, 37 S. W. 751, in an opinion by Judge Davidson, the following:
“The defendant pleaded guilty, and cannot urge the insufficiency of the evidence to such a plea. If the court, over the objections of the defendant, had improperly permitted illegal evidence to be introduced before the jury, calculated to prejudice the jury against the appellant, and induce them to award a severe penalty, appellant might complain. This, however, was not done.”
To the samé effect is the recent case of Connor v. State, 93 Tex. Cr. R. 255, 246 S. W. 374. If no evidence had been introduced under the plea of guilty, or if the evidence adduced demonstrated the innocence of ac- . cused, we might be called upon to set’ aside the verdict. See Woodall v. State, 58 Tex. Cr. R. 513, 126 S. W. 591; Martin v. State, 36 Tex. Cr. R. 632, 36 S. W. 587, 38 S. W. 194, and other cases cited in the notes on page 289, vol. 2, Vernon’s Crim. Statutes. The instant case does not present such condition, and appellant cannot complain of the insufficiency of the evidence, having entered a plea of guilty.
The judgment is affirmed.